        Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Morlok, et al.,                   :
              Plaintiffs          :
                                  :
              v.                  :      No. 17-cv-4213
                                  :
City of Philadelphia,             :
              Defendant           :
___________________________:


   PLAINTIFFS’ MOTION TO COMPEL FULL AND COMPLETE RESPONSES TO
                         WRITTEN DISCOVERY


       Plaintiffs William Morlok, Adam Novick, and Theodore Lewis, individually and on

behalf of all others similarly situated, by and through the undersigned counsel, hereby

move to compel the defendant, the City of Philadelphia, to provide full and complete

discovery responses. Pursuant to Local Rule 7.1(c), Plaintiffs incorporate by reference

their Memorandum of Law as though fully set forth herein.
Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 2 of 16




                      Respectfully submitted,


                       MATANOVIC LAW LLC
                       /s/ Stephan Matanovic
                       Stephan Matanovic (Pa. Bar ID 83459)
                       399 Market Street
                       Suite 360
                       Philadelphia, PA 19106
                       (215) 915-7978
                       smatanovic@matanoviclaw.com


                       VINTAGE LAW LLC
                       Sean P. Whalen (PA Bar ID 200709)
                       6 Coulter Avenue, Suite 1000
                       Ardmore, PA 19003
                       (484) 416-3207
                       sw@vintage-law.com


                       Attorneys for Plaintiffs
        Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 3 of 16




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Morlok, et al.,                   :
              Plaintiffs          :
                                  :
              v.                  :      No. 17-cv-4213
                                  :
City of Philadelphia,             :
              Defendant           :
___________________________:


                                 PROPOSED ORDER


        AND NOW, this ______ day of ________, 2019, upon consideration of the
Plaintiffs’ Motion to Compel Full and Complete Responses to Written Discovery and
Defendants’ Response thereto, it is hereby ORDERED that the Motion GRANTED.
Defendants shall provide full and complete responses to Plaintiffs’ written discovery
within ten (10) days of this Order.




                                         BY THE COURT:


                                         _____________________________
                                         HONORABLE MICHAEL BAYLSON
         Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 4 of 16




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Morlok, et al.,                     :
              Plaintiffs            :
                                    :
              v.                    :      No. 17-cv-4213
                                    :
City of Philadelphia,               :
              Defendant             :
___________________________:


    PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO
     COMPEL FULL AND COMPLETE RESPONSES TO WRITTEN DISCOVERY


        Plaintiffs William Morlok, Adam Novick, and Theodore Lewis, individually and on

behalf of all others similarly situated (“Plaintiffs”), and by and through the undersigned

counsel, hereby move for an order compelling the the City of Philadelphia’s (the “City”)

to respond to written discovery. Incredibly, in this, a case involving the retroactive

elimination of the Plaintiffs’ designated and exclusively reserved electric vehicle parking

places (“EV Spaces”) through legislative action, the City has objected to and refused to

respond to discovery relating, inter alia, to that very legislative action. The City should

be compelled to do so.

   I.      Factual Background

   In November of 2007, the City, very publicly and with great national fanfare,

encouraged its residents to buy electric vehicles (“EVs”) by passing an ordinance
          Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 5 of 16




through which City residents could qualify to obtain exclusively reserved EV Spaces. 1

Then, in the spring of 2017, the City passed a new ordinance that amended the City’s

2007 ordinance and retroactively stripped Plaintiffs of the exclusively reserved EV

spaces to which they were entitled, and which had already been granted to them. In

ultimately-unsuccessful attempts to have the Court dismiss Plaintiffs’ pleadings, the City

argued that the 2017 ordinance, and a 2018 amendment that further calcified the City’s

position, were benign legislation of general application to all Philadelphia residents.

See, e.g. Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint, D.E. 26.

    II.     Procedural History
    In accordance with the Court’s instructions, Plaintiffs propounded eighteen (18)

interrogatories and nineteen (19) requests for production. See Exhibits 1, 2. In

response, the City refused to answer nearly half of this discovery, objecting to, and

providing no responses, to eight (8) document requests and seven (7) interrogatories.

See Exhibits 3 – 6. The City refused outright to respond to all discovery regarding the

drafting and amendment of the city ordinance at issue; the City’s efforts to promote itself

as an environmentally– and technologically – advanced municipality; and the City’s

deprivation of the Plaintiffs’ ability to use their electric cars and infrastructure to charge

them. See, Id.




1 In reliance on this ordinance, the City induced sixty-eight (68) of its residents –
Plaintiffs and the putative class – to spend thousands of dollars to purchase EVs, the
required EV-charging equipment, and have said equipment installed, inspected and
permitted. Pursuant to the 2007 ordinance, each of the Plaintiffs obtained an exclusively
reserved EV space near their respective homes, serviced by the EV charging stations
and related infrastructure that they purchased and installed.
          Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 6 of 16




      Specifically, the City refused to produce any documents in response to the following

requests for production: 2

         6. Produce all documents relating to efforts by the City of Philadelphia to

attract new and/or expanded commercial activity to the City, including any bid

documents or responses to requests for proposal, submitted to business entities.

            ANSWER: The City objects to this RFP as overbroad, vague,

    burdensome, not relevant to Plaintiffs’ claims, and not reasonably calculated

    to lead to the discovery of admissible evidence. Efforts to attract new or

    expanded commercial activity are not relevant to the sole remaining claim of

    unjust enrichment in the lawsuit.

          7. Produce all documents relating to efforts by the City of Philadelphia to

induce businesses to relocate to the City of Philadelphia, including any bid

documents or responses to requests for proposal, submitted to businesses, from

2007 to the present.

            ANSWER: The City objects to this RFP as overbroad, vague,

    burdensome, not relevant to Plaintiffs’ claims, and not reasonably calculated

    to lead to the discovery of admissible evidence. Efforts to induce businesses

    to relocate to the City of Philadelphia are not relevant to the sole remaining

    claim of unjust enrichment in the lawsuit.




2
    See Exhibits 3, 5.
        Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 7 of 16




      11. Produce all documents relating to the City of Philadelphia’s efforts to

market and/or promote itself as a technologically-advanced municipality, from 2007 to

the present.

          ANSWER: The City objects to the RFP as overbroad, vague, not

  relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

  discovery of admissible evidence. Any efforts to promote or market the City

  as a technologically-advanced municipality are not relevant to the sole

  remaining claim of unjust enrichment in this case.

      12. Produce all documents relating to Philadelphia City Ordinance 12-1131, (§12-
1131”).


          ANSWER: The City objects to this RFP as overbroad, vague, and not

  relevant to Plaintiffs’ claims or defenses. Information relating to the

  Philadelphia City Ordinance are not at issue in the sole remaining claim of

  unjust enrichment in this case.



       13. Produce all Constituent Communications received by you relating to the
Electric Vehicle Program.


          ANSWER: The City objects to the RFP as overbroad, vague, not

  relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

  discovery of admissible evidence. Any Constituent Communications

  regarding the electric vehicle program are not relevant to the sole remaining

  claim of unjust enrichment in this case.
        Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 8 of 16




       15. Produce all documents relating to any and all amendments to

Philadelphia City Ordinance 12-1131, (§12-1131”).

         ANSWER: The City objects to this RFP as overbroad, vague, and not

 relevant to Plaintiffs’ claims or defenses. Information relating to amendments to

 the Philadelphia City Ordinance are not at issue in the sole remaining claim of

 unjust enrichment in this case.

       16. Produce all documents and communications between and among

current and/or former members of Philadelphia City Council, relating to the Electric

Vehicle Program.

         ANSWER: The City objects to the RFP as overbroad, vague, not

 relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

 discovery of admissible evidence. Information related to communications

 between and among current and/or former members of Philadelphia Council

 related to the Electric Vehicle program is not relevant to Plaintiffs’ sole

 remaining claim of unjust enrichment in this case.

       17. Produce all documents and communications between and among current

and/or former members of Philadelphia City Council, and current and/or former

holders of the office of the Mayor of Philadelphia.

         ANSWER: The City objects to the RFP as overbroad, vague, not

 relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

 discovery of admissible evidence. Information related to documents and

 communications between and among current and/or former members of
          Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 9 of 16




    Philadelphia Council and current and/or former holders of the office of the

    Mayor of Philadelphia is not relevant to the sole remaining claim of unjust

    enrichment in this case.

         In addition, the City refused the answer the following Interrogatories: 3



         2. Identify all persons with knowledge of the drafting of Philadelphia City

Ordinance 12-1131, (“§12-1131”), as originally enacted, as well as amended.


            ANSWER: The City objects to this interrogatory as overbroad, vague,

    and not relevant to Plaintiffs’ claims or defenses. Information related to the

    drafting of the Philadelphia City Ordinance or amendments thereto are not at

    issue in the sole remaining claim of unjust enrichment in this case.

         5. Identify all efforts by the City of Philadelphia to attract new and/or

expanded commercial activity to the City, including any bid documents or

responses to requests for proposal, submitted to business entities.


            ANSWER: The City objects to this interrogatory as overbroad,

    vague, burdensome, not relevant to Plaintiffs’ claims, and not reasonably

    calculated to lead to the discovery of admissible evidence. Efforts to

    attract new or expanded commercial activity are not relevant to the sole

    remaining claim of unjust enrichment in the lawsuit.

         6. Identify all efforts by the City of Philadelphia to induce businesses to




3
    See Exhibits 4, 6.
       Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 10 of 16




 relocate to the City of Philadelphia, including any bid documents or responses

 to requests for proposal, submitted to businesses, from 2007 to the present.

           ANSWER: The City objects to this interrogatory as overbroad, vague,

 burdensome, not relevant to Plaintiffs’ claims, and not reasonably calculated

 to lead to the discovery of admissible evidence. Efforts to induce businesses

 to relocate to the City of Philadelphia are not relevant to the sole remaining

 claim of unjust enrichment in the lawsuit.

      13. Identify all efforts by the City of Philadelphia to market and/or

promote itself as a technologically-advanced municipality, from 2007 to the

present.


           ANSWER: The City objects to the interrogatory as overbroad, vague,

 not relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

 discovery of admissible evidence. Any efforts to promote or market the City

 as a technologically-advanced municipality are not relevant to the sole

 remaining claim of unjust enrichment in this case.

      14. Identify all Constituent Communications received by you relating

to the Electric Vehicle Program.


           ANSWER: The City objects to the interrogatory as overbroad, vague,

 not relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

 discovery of admissible evidence. Any Constituent Communications

 regarding the electric vehicle program are not relevant to the sole remaining

 claim of unjust enrichment in this case.
       Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 11 of 16




      15. Identify all documents and communications between and among

current and/or former members of Philadelphia City Council, relating to the

Electric Vehicle Program.

         ANSWER: The City objects to the interrogatory as overbroad,

 vague, not relevant to Plaintiffs’ claims, and not reasonably calculated to

 lead to the discovery of admissible evidence. Information related to

 communications between and among current and/or former members of

 Philadelphia Council related to the Electric Vehicle program is not

 relevant to Plaintiffs’ sole remaining claim of unjust enrichment in this

 case.

       16. Identify all documents and communications between and among current
and/or former members of Philadelphia City Council, and current and/or former holders
of the office of the Mayor of Philadelphia.
         ANSWER: The City objects to the interrogatory as overbroad, vague,

 not relevant to Plaintiffs’ claims, and not reasonably calculated to lead to the

 discovery of admissible evidence. Information related to documents and

 communications between and among current and/or former members of

 Philadelphia Council and current and/or former holders of the office of the

 Mayor of Philadelphia is not relevant to the sole remaining claim of unjust

 enrichment in this case.
          Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 12 of 16




   III.      Legal Argument

             a. Plaintiffs Are Entitled to Full and Complete Discovery from the City


   Federal Rule of Civil Procedure 26(b)(1) allows discovery:
          regarding any nonprivileged matter that is relevant to any party's claim or
          defense--including the existence, description, nature, custody, condition,
          and location of any documents or other tangible things and the identity
          and location of persons who know of any discoverable matter. For good
          cause, the court may order discovery of any matter relevant to the subject
          matter involved in the action. Relevant information need not be admissible
          at the trial if the discovery appears reasonably calculated to lead to the
          discovery of admissible evidence.
See Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1) "is to be construed broadly and

encompasses any matter that bears on, or that reasonably could bear on, any issue that

is or may be in this case." See Great West Life Assur. Co. v. Levithan, 152 F.R.D. 494,

497 (E.D. Pa. 1994) (citing Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350

(1978)). Discovery is generally permitted for any items that are relevant or may lead to

the discovery of relevant information. See Transcontinental Fertilizer Co. v. Samsung,

Co., 108 F.R.D. 650, 652 (E.D. Pa. 1985).

   The discovery that the City has objected to is clearly relevant, and goes to the very

heart of the claim remaining in this case: 1) the drafting and amendment of the City

ordinance at issue; 2) the City’s efforts to promote itself as an environmentally– and

technologically – advanced municipality, including electric vehicle charging

infrastructure; and 3) the City’s deprivation of the Plaintiffs’ ability to use their electric

cars and infrastructure to charge them. Plaintiffs’ discovery is relevant to the remaining

legal issues and is narrowly calculated to lead to the discovery of admissible evidence.
           Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 13 of 16




The sole objection raised is relevance: 4 the City makes no claim of legislative privilege,

nor raises any other argument to support its refusal to produce the discovery responses

at issue. Given that the legal issue in this case is unjust enrichment through legislative

action, the City’s argument that the discovery sought is irrelevant and not reasonably

calculated to lead to the discovery of admissible evidence borders on the nonsensical.

The City’s objections should be overruled, and the Court should order the City to

provide full and complete responses to all discovery propounded.

     IV.     Conclusion

     Plaintiffs’ discovery seeks information and documents that go to the heart of the

legal claim in this case. The drafting and amendment of the City ordinance at issue, the

City’s efforts to promote itself as an environmentally– and technologically – advanced

municipality, and the City’s deprivation of the Plaintiffs’ ability to use their electric cars

and infrastructure to charge them, are plainly relevant to Plaintiffs’ Amended Complaint,

and Defendant should be compelled to provide full and complete responses to Plaintiffs’

discovery.

                                     Respectfully submitted,
                                      MATANOVIC LAW LLC
                                      /s/ Stephan Matanovic
                                      Stephan Matanovic (Pa. Bar ID 83459)
                                      399 Market Street
                                      Suite 360
                                      Philadelphia, PA 19106
                                      (215) 915-7978
                                      smatanovic@matanoviclaw.com



4   See Exhibits 3 -6.
Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 14 of 16




                       VINTAGE LAW LLC
                       Sean P. Whalen (PA Bar ID 200709)
                       6 Coulter Avenue, Suite 1000
                       Ardmore, PA 19003
                       (484) 416-3207
                       sw@vintage-law.com


                       Attorneys for Plaintiffs
   Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 15 of 16




              CERTIFICATION PURSUANT TO LOCAL RULE 26.1(f)

   Pursuant to Local Rule of Civil Procedure 26.1(f), the undersigned counsel, on

behalf of Plaintiffs, certifies that the parties met and conferred on several occasions

and, after reasonable effort, have been unable to resolve the dispute set forth in the

preceding motion.



                                MATANOVIC LAW LLC
                                /s/ Stephan Matanovic
                                Stephan Matanovic (Pa. Bar ID 83459)
                                399 Market Street
                                Suite 360
                                Philadelphia, PA 19106
                                (215) 915-7978
                                smatanovic@matanoviclaw.com


                                VINTAGE LAW LLC
                                Sean P. Whalen (PA Bar ID 200709)
                                6 Coulter Avenue, Suite 1000
                                Ardmore, PA 19003
                                (484) 416-3207
                                sw@vintage-law.com
       Case 2:17-cv-04213-MMB Document 44 Filed 07/23/19 Page 16 of 16




                             CERTIFICATE OF SERVICE


I, Stephan Matanovic, hereby affirm that on July 23, 2019, a copy of the Plaintiffs’
Motion to Compel and Memorandum in support thereof were served via the Court’s ECF
electronic filing system on the following:
Amy M. Kirby Solicitor
Benjamin N. Field
City of Philadelphia Law Department
1515 Arch Street, 15th Floor
Philadelphia, PA 19102
Counsel for Defendant City of Philadelphia




                                             /s/ Stephan Matanovic
